DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/29/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4-15 are objected to because of the following informalities:  
in claim 1, line 16 delete “a second side a first side” and insert therein - - a second side - - for clarity; and
in claim 14, line 15 delete “a second side a first side” and insert therein - - a second side - - for clarity.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a body configured to generate ultrasonic vibration” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. Patent 7,887,656).
Yamamoto discloses an apparatus, comprising: a body (310, 320 and comprising an ultrasonic vibrator and booster considered at least an equivalent to the corresponding structure described in the specification of a power supply unit, a signal converter, and a vibration amplifier see claim 11) configured to generate ultrasonic vibration; and a horn comprising a horn body portion (comprising 336 and 337) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (338) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein: the horn body portion comprises a first surface (333B), a second surface (333B) opposite to the first surface, and at least one body groove (335) surrounded by the horn body portion and completely penetrating the horn body portion in a thickness direction from the first surface of the horn body portion to the second surface of the horn body portion; a first side (331) of the horn body portion and a second side (side of 337 connected to 338) of the horn body portion opposite to the first side of the horn body portion extend along a first direction (horizontal direction); a third side (333A) of the horn body portion and a fourth side (333A) of the horn body portion opposite to the third side of the horn body portion extend along a second direction (vertical direction) intersecting the first direction; the third side of the horn body portion and the fourth side of the horn body portion are curved (at 334); and a thickness of the horn body portion (at 337) in the thickness direction is less than a width of the horn tip portion in the thickness direction (as shown in Figure 5(b)) (Figures 4 and 5 and Column 6, line 14 to Column 7, line 25).
Regarding claim 6, a portion (336) of the horn body portion taught by Yamamoto has a uniform thickness along the second direction (see Figure 4).  Alternatively, Yamamoto teaches a first side (333A) of the horn body portion and a second side (333A) of the horn body portion opposite to the first side of the horn body portion extend along a first direction (vertical direction); a third side (333B) of the horn body portion and a fourth side (333B) of the horn body portion opposite to the third side of the horn body portion extend along a second direction (horizontal direction) intersecting the first direction; the third side of the horn body portion and the fourth side of the horn body portion are curved (at the transition from 336 to 337); and the horn body portion has a uniform thickness along the second direction (as shown in Figures 4 and 5(b)). 
Regarding claim 14, the horn tip portion (338) taught by Yamamoto comprises a lower surface (332) facing the material or article worked upon and the lower surface of the horn tip portion has a curved shape at edges (see Figure 5(b)).
As to the limitations in claims 1 and 14 of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  These limitations are directed to the material or article worked upon by the apparatus and/or the intended use of the apparatus, i.e. functional language.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (i.e. a claim is only limited by positively recited elements) (See MPEP 2115).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by Yamamoto teaches all of the structural limitations of the claims as set forth above and is capable of “for manufacturing a display device”, “a bonding object”, “the bonding object comprises a signal wiring disposed on a target panel and a lead wiring disposed on a printed circuit board, and the signal wiring and the lead wiring are ultrasonically bonded to each other”, and “the horn tip portion is in direct contact with the printed circuit board and configured to apply vibration to the printed circuit board”, wherein as the material or article worked upon is a signal wiring disposed on a target panel and a lead wiring disposed on a printed circuit board placed below the apparatus so that the horn tip portion is in direct contact with the printed circuit board and the apparatus operated to apply vibration to the printed circuit board and bond the wirings to each other.
Regarding claim 15, the curved shape of the lower surface taught by Yamamoto has a predetermined (i.e. determined prior to use of the apparatus) curvature.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel et al. (U.S. Patent 3,113,225) in view of Rabe (U.S. Patent Application Publication 2005/0028942).
Kleesattel discloses an apparatus, comprising: a body (23 and considered at least an equivalent to the corresponding structure described in the specification see claim 11 below) configured to generate ultrasonic vibration; and a horn (20) comprising a horn body portion (considered portion from 121 to the flat shaded surface of 122 shown in Figure 8) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (considered 122) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein: the horn body portion comprises a first surface, a second surface opposite to the first surface, and at least one body groove (25/125) surrounded by the horn body portion and completely penetrating the horn body portion in a thickness direction from the first surface of the horn body portion to the second surface of the horn body portion (see Figures 1 and 8); a first side (uppermost side) of the horn body portion and a second side (lowermost side) of the horn body portion extend along a first direction (horizontal direction); a third side (leftmost side) of the horn body portion and a fourth side (rightmost side) of the horn body portion extend along a second direction (vertical direction) intersecting the first direction; and a thickness of the horn body portion at a lowermost end thereof (see Figure 8) is less than a width of the horn tip portion at the widest point thereof (see Figure 8) in the thickness direction as shown in Figure 8 (Figures 1, 4, and 8 and Column 2, lines 26-45 and Column 4, lines 1-6 and Column 5, lines 4-10 and Column 8, lines 45-52).  
Regarding claim 14, Kleesattel further teaches the horn tip portion (122) comprises a lower surface facing the material or article worked upon, and the lower surface of the horn tip portion has a curved shape (as shown in Figure 8).
As to the limitation in claims 1 and 14 of “the third side of the horn body portion and the fourth side of the horn body portion are curved”, Kleesattel teaches the horn body portion includes the third side of the horn body portion and the fourth side of the horn body portion extending along the second direction from the body toward the horn tip portion (see Figures 1 and 8) without expressly teaching the sides are curved.  It is known in the same art these sides are curved (at 9) to even out the oscillation picture as taught by Rabe (Figure 3 and Paragraph 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the third side of the horn body portion and the fourth side of the horn body portion taught by Kleesattel are curved to even out the oscillation picture as taught by Rabe.
As to the limitations in claim 1 and 14 of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  The apparatus taught by Kleesattel as modified by Rabe teaches all of the structural limitations of the claims as set forth above and is capable of “for manufacturing a display device”, “a bonding object”, “the bonding object comprises a signal wiring disposed on a target panel and a lead wiring disposed on a printed circuit board, and the signal wiring and the lead wiring are ultrasonically bonded to each other”, and “the horn tip portion is in direct contact with the printed circuit board and configured to apply vibration to the printed circuit board”, wherein as the material or article worked upon is a signal wiring disposed on a target panel and a lead wiring disposed on a printed circuit board placed below the apparatus so that the horn tip portion is in direct contact with the printed circuit board and the apparatus operated to apply vibration to the printed circuit board and bond the wirings to each other.
Regarding claim 4, the at least one body groove taught by Kleesattel comprises a second body groove (outside 25/125) disposed at one side of a first body groove (middle 25/125) in the first direction and a third body groove (other outside 25/125) disposed at the other side of the first body groove in the first direction, and a distance (l) from the first body groove to the second body groove is equal to a distance (l) from the first body groove to the third body groove (as shown in Figure 1).
Regarding claim 6, at least approximately the top half of the horn body portion taught by Kleesattel has a uniform thickness along the second direction (see Figure 8).
Regarding claim 7, the horn body portion taught by Kleesattel comprises metal (Column 4, lines 32-33), and the horn tip portion has a uniform amplitude along the first direction during ultrasonic vibration of the horn tip portion (Column 4, lines 3-6).  
Regarding claim 8, Kleesattel teaches “the vibrations at the output end surface 22 will have a plane wave front, that is, such vibrations will have a uniform amplitude along the entire output edge or surface” (Column 4, lines 3-6) wherein because the amplitude is uniform along the entire output edge or surface of the horn tip portion a difference between a minimum amplitude of the horn tip portion and a maximum amplitude of the horn tip portion is about 5% or less, i.e. 0%.
Regarding claim 11, Kleesattel teaches the body comprises a power supply unit (source of biased alternating current) configured to supply a power, a signal converter (windings 31 and transducer 34) configured to convert an electrical signal of the supplied power into a vibration signal, and the horn body portion comprises a vibration amplifier (considered input surface 121 or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the body taught by Kleesattel further comprise a so-called booster, i.e. vibration amplifier, as is conventional as evidenced by Rabe see paragraph 0002) configured to amplify an amplitude of the vibration signal.  
Regarding claim 15, the curved shape of the lower surface taught by Kleesattel has a predetermined (i.e. determined prior to use of the apparatus) curvature (as shown in Figure 8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel and Rabe as applied to claims 1, 4, 6-8, and 11-15 above, and further in view of Mori et al. (JP 62-273833 and see also the machine translation) or Fujimoto et al. (U.S. Patent Application Publication 2004/0013449).
Kleesattel is described above in full detail.  Kleesattel does not expressly teach a length of the first body groove in the second direction is greater than a length of the second body groove in the second direction and is greater than a length of the third body groove in the second direction, it being noted Kleesattel is not limited to any particular length.   It is known in the same art the length of the first body groove in the second direction is greater than a length of the second body groove in the second direction and is greater than a length of the third body groove in the second direction as an improvement (such as compared to equal length body grooves) as evidenced by Mori (Figures 2 and 6 and Pages 3-6 of the machine translation) and as an alternative to equal length grooves as evidenced by Fujimoto (Figures 1A and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in Kleesattel as modified by Rabe a length of the first body groove in the second direction is greater than a length of the second body groove in the second direction and is greater than a length of the third body groove in the second direction as is not only a simple substitution of one known configuration for another to yield predictable results as evidenced by Fujimoto or Mori but as an improvement as taught by Mori.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hull (U.S. Patent Application Publication 2014/0190638) and optionally further Blair (GB 2124134).
Yamamoto is described above in full detail.  Yamamoto teaches the horn tip portion (338) comprises a first (upper) surface connected to the horn body portion and a second (lower) surface opposite to the first surface of the horn tip portion (Figure 5(b)) without expressly teaching the second surface of the horn tip portion comprises a tip groove.  Yamamoto further teaches a cutting step (at 800) following the bonding step (at 100) (Figure 7).  It is known in the same art as taught by Hull the second surface (considered the outer surface of 50ci, the tip groove therebetween, and 50cii) of the horn tip portion comprises a tip groove recessed from edges (of the horn tip portion the same as in the instant invention) spaced apart from each other along the first direction wherein the tip groove is recessed in the second direction from the second surface of the horn tip portion toward a first surface of the horn tip portion and including to accommodate a blade which may cut through the center of materials welded with the apparatus (Figures 2, 2A, 10A, 10B, and 15 and Paragraphs 0055-0058 and 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the second surface of the horn tip portion taught by Yamamoto comprises a tip groove recessed from edges spaced apart from each other along the first direction and wherein the tip groove is recessed in the second direction from the second surface of the horn tip portion toward the first surface of the horn tip portion not only as a simple substitution of one known horn tip portion for another to yield predictable results as evidenced by Hull but to accommodate a blade which may cut through the center of materials welded with the apparatus (e.g. to perform both the bonding and cutting steps simultaneously).
It is noted the horn tip portion (338) taught by Yamamoto is considered to comprise a first (upper) surface connected to the horn body portion and a second (lower) surface opposite to the first surface of the horn tip portion (Figure 5(b)).  In the event it is somehow considered the horn tip portion taught by Yamamoto does not necessarily comprise a first surface connected to the horn body portion the following optional rejection is made.  It is known in the same art the horn tip portion (32) is made removable by comprising a first surface (e.g. of a planar surface) opposite to the outer/second surface of the horn tip portion and connected to and facing the horn body portion (30) to save having to replace the entire horn due to wear which would be very expensive as taught by Blair (Figure 1 and Page 1, lines 101-109 and Page 2, lines 84-86).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the horn tip portion taught by Yamamoto as modified by Hull is made removable, i.e. comprises a first surface of a planar surface below 50ci, the tip groove therebetween, and 50cii shown in Figure 15 of Hull and connected to and facing the horn body portion and opposite to the second surface of the horn tip portion, to save having to replace the entire horn due to wear which would be very expensive as taught by Blair.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kleesattel or Hull or Rabe.
Yamamoto is described above in full detail.  Yamamoto teaches the body comprises an ultrasonic vibrator and booster (considered a vibration amplifier configured to amplify an amplitude of a vibration signal) without expressly teaching a power supply unit and signal converter wherein conventional power to the apparatus comprises a power supply unit (source of biased alternating current of Kleesattel or 11, 12, 13 of Hull or a.c. current source of Rabe) configured to supply a power and a signal converter (windings 31 and transducer 34 of Kleesattel or 10 of Hull or drive unit and so-called converter of Rabe) configured to convert an electrical signal of the supplied power into a vibration signal as evidenced by Kleesattel (described above in full detail) or Hull (Paragraphs 0052, 0053, and 0057) or Rabe (Paragraphs 0002 and 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the body taught by Yamamoto further comprises a power supply unit configured to supply a power and a signal converter configured to convert an electrical signal of the supplied power into a vibration signal (if not necessarily present in the ultrasonic vibrator) as is conventional and predictable to power the apparatus as evidenced by Kleesattel or Hull or Rabe.

Response to Arguments
Applicant's arguments filed 5/29/22 have been fully considered but they are not persuasive.
In view of the amendments filed 5/29/22 the previous rejections as set forth in the Office action mailed 2/28/22 are withdrawn.  The claim amendments including new limitations are fully addressed above it being noted Rabe is not applied to teach the limitation a thickness of the horn body portion in the thickness direction is less than a width of the horn tip portion in the thickness direction with the limitation being taught by Yamamoto and Kleesattel as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746